Concurring Opinion
Sweet, P. J.
January 5, 1967. — My brethren, for whom I have great respect, have differed 180 degrees on the construction of Act No. 373 and Act No. 328 of 1965. One of them concludes that it is obvious that these acts require the increases the police and firemen seek; the other finds it crystal clear that they do not. Where they find clarity, I find only opacity; where they see specificity, I see only confusion.
This 'little model of legislative incoherence provides for increases in police and firemen’s salaries, as set forth hereinbelow, Act of December 1, 1965, No. 373, P. L. 1006, sec. 1, 53 PS §37001:
“The minimum annual starting salary or compensation to be paid the members of the police force by any city shall be four thousand five hundred dollars ($4,500), with minimum annual increments of three hundred dollars ($300) for the first three years of such employment. If the annual salary or compensation of any policeman employed by the city on the effective date of this amending act is less than four thousand five hundred dollars ($4,500), such salary or compensation shall be increased to four thousand five hundred dollars ($4,500), and such policeman shall receive minimum annual increments of three hundred dollars ($300) for the next three years of such employment”. (Italics supplied).
The Act of November 9, 1965, No. 328, P. L. 670, sec. 1, 53 PS §37102, states:
“The minimum annual starting salary or compen*152sation to be paid the officers and firemen by any city shall be four thousand five hundred dollars ($4,500), with minimum annual increments of three hundred dollars ($300) for the first three years of such employment. 'If the annual salary or compensation of any fireman employed 'by the city on the effective date of this amending act is less than four thousand five hundred dollars ($4,500), such salary or compensation shall be increased to four thousand five hundred dollars ($4,500), and such fireman shall receive minimum annual increments of three hundred dollars ($300) for the next three years of such employment”. (Italics supplied.)
I have italicized the words “first” and “next”. This is done to point up the difference the legislature apparently intended between men already on the force making minimally adequate salaries and those not making such minimum.
Judge Price, of Allegheny County, also was compelled to construe this act at the behest of the police officers of McKeesport. He decided that the act (373) did not require third class cities to make any distinction between recruits and veterans in salary treatment. The interesting thing about Judge Price’s interpretation is that to reach the result that the increase is not mandatory, he reads the word “thereafter” into the text of the act.1 This lets the eat out of the bag.
Rather than read additional language into the text of the act, I would look to the canons of statutory interpretation, as set forth in the Statutory Construc*153tion Act.2 It is unfortunate that one has to do this. The 'legislature should have made its meaning clear. It is unfortunate that we have to draw inferences from the difference between “first three years” and “next three years” or have to resort to case law in other fields or to the presumptions.
It would seem to me that this is beneficial legislation and should be read with the improvement of the police service in mind. In Iben v. Monaca Borough, 158 Pa. Superior Ct. 46 (1945), it was said that: “The basis for placing policemen and firemen in one favored class is reasonable and proper in the light of the quality of necessary public service sought to be obtained. The distinction between them and other municipal employees, generally, is real”. This was said by the Superior Court in a case which concerned the payment of salary to police and firemen during a period of disability for injury in the performance of duty.
In this period in our national life, when crime runs rampant and the law enforcement officers find their work constantly made more difficult, and occasionally frustrated3 by the decisions of the higher Federal courts, it is obvious that thought must be given to maintenance of the morale and efficiency of the police service. It is well known that the city police run far more risk of death and wounding than do librarians, or even deputy sheriffs (who make about $700 more, locally); nor should it be forgotten that in the troubles in Watts and Cleveland, the firemen responding to incendiary fire calls were stoned and shot at.
*154The President of the United States has recognized the need for the improvement of crime prevention and protection and has made a recommendation for “ . . . a substantial increase in police salaries to attract and retain the best qualified officers in the District of Columbia”,4 who are better paid than ours. Attorney-General Katzenbach has given eloquent testimony to the need for better and better-paid law enforcement assistance.5
If the city is obliged to grant the increases, it will cost about $20,000 a year. This, it seems to me, is a small price to pay for maintaining Washington’s police and fire departments in at least as good shape, personnel-wise, as they are at present. It does not appear in the record, but a sizeable number of policemen will be entitled to retire in the next two years. Their retention on the force is highly desirable.
If we really believe that legislation should promote and benefit the general interest and not the private interest, I think we should turn a deaf ear to the cries of the absentee landlords of Main Street properties and recognize that the safety of our people and their homes is the primary duty of local government.
Frankly, I do not know what Act No. 373 means, but I know what it ought to mean. Accordingly, I am concurring in the opinion^ of Judge Curran. Judge McCune’s analogy to the school cases is persuasive and perhaps intellectually valid, but it leads to a socially undesirable result. President Johnson said of police work: “How well a job is done depends on the training and ability of the men who do it”.6
Plaintiffs’ brief suggests that Beaver Falls, Coatesville, Lancaster, Reading and York have accepted this *155interpretation of the relevant legislation. This should be somewhat persuasive.
•My choice, then, is to agree, in result, with Judge Curran. It seems to me that the result he reaches meets the test of the first presumption, viz.,7 that the legislature does not intend a result that is absurd, impossible of execution or unreasonable. He meets the fifth presumption that the legislature intends to favor the public interest as against any private interest. The second presumption, that the legislature intends the entire statute to be effective and certain, has been thwarted by the murky language used. The third and fourth presumptions do not apply.
Under these circumstances, I join in that opinion and the order sought by the police and firemen in mandamus.

 Act of May 28, 1937, P. L. 1019, 46 PS §501 et seq.


 “What the Court largely ignores is that its rules impair, if they will not eventually serve wholly to frustrate, an instrument of law enforcement that has long and quite reasonably been thought worth the price paid for it”. Mr. Justice Harlan et ah, dissenting, Miranda v. Arizona, 384 U. S. 436 (1966).


 President’s Message, March 9, 1966; 112 Congressional 5146, reported in 3 U. S. Cong. & Admin. News ’66, page 746.


 See Legislative History, Law Enforcement Assistance Act of 1965, 2 U. S. Cong. & Admin. News ’65, page 3152 et seq.


 Johnson, Message on Crime, supra, p. 745.


 Statutory Construction Act of May 28,1937, P. L. 1019, sec 52:
“(1) That the Legislature does not intend a result that is absurd, impossible of execution or unreasonable;
“(2) That the Legislature intends the entire statute to be effective and certain;
“(3) That the Legislature does not intend to violate the Constitution of the United States or of this Commonwealth;
“(4) That when a court of last resort has construed the language used in a law, the Legislature in subsequent laws on the same subject matter intend the same construction to be placed upon such language;
“(5) That the Legislature intends to favor the public interest as against any private interest”.